The appellant was charged with the offense of violating the prohibition law of the state by having whisky in his possession.
This case presents a question of fact only. It was tried by the court without a jury, and, after hearing and considering the evidence, the court convicted this appellant and assessed a fine of $50 against him. Not having paid the fine and cost or confessed judgment therefor, the court duly sentenced him to hard labor for the county. The evidence was ample to justify the court in its finding; and nothing appears to have warranted the court in granting the accused a new trial. His motion to this end was properly overruled.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.